DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/15/2021 has been entered. Claims 1-2, and 4-20 remain pending in the application. Claim 21 is new. Claims 12-13, 15, and 17-20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 12/22/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/22/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halseth (U.S. Patent no 6723074).
In regard to claim 1,

an injector housing (figure 4-6, item 22) having a proximal end (end of injector housing furthest from luer lock 42) and a distal end (figure 4-6, item 26) and an outlet port (figure 4-6 and 8, item 28) at the distal end (see figure 4-6); 
a tubular element (needle connected to item 42 not shown in figures; column 5, line 66-column 6, line 2) connected to the outlet port (column 5, line 66-column 6, line 2; wherein the tubular element is connected to the outlet port via item 42) of the injector housing at the distal end of the injector housing (see figure 4-6; column 5, line 66-column 6, line 2); 
a first area (figure 5, item 34) within the injector housing (see figure 5) configured to be selectively in fluid communication with the tubular element for delivery of a bleb-formation fluid through the tubular element into the area beneath the tissue for formation of a bleb in the area beneath the tissue (Examiner notes “configured to be selectively in fluid communication with the tubular element for delivery of a bleb-formation fluid through the tubular element into the area beneath the tissue for formation of a bleb in the area beneath the tissue” is an intended use/functional limitation and the first area 34 is fully capable of being selectively in fluid communication with the tubular element as shown in figure 5 in which the first area is in fluid communication with the tubular element via its communication with item 42 and as shown in figure 6 in which the first area is not in fluid communication with the tubular element since it is not in communication with item 42 and the tubular element. Additionally the first area is fully capable when in fluid communication of delivering a bleb-formation fluid through the tubular element into the area beneath the tissue for formation of a bleb in 
a second area (figure 4-6, item 80) within the injector housing (see figure 4-6) configured to be selectively in fluid communication with the tubular element for delivery of a therapeutic agent through the tubular element into the area beneath the tissue at a location of the bleb (Examiner notes “configured to be selectively in fluid communication with the tubular element for delivery of a therapeutic agent through the tubular element into the area beneath the tissue at a location of the bleb” is an intended use/functional limitation and the second area is fully capable of being selectively in fluid communication with the tubular element as supported by figure 5 which shows the second area not in fluid communication with the tubular element since it is not in fluid communication with item 42 and as supported by figure 6 which shows the second area in fluid communication with the tubular element since it is in communication with item 42 for delivery of a therapeutic agent through the tubular element into the area beneath the tissue at a location of the bleb as supported by column 7, line 16-24 and column 1, line 59-62, in which a second liquid is contained within the second area and delivered after a first liquid, and the second liquid is fully capable of being a therapeutic agent and delivered at a location of the bleb using the needle/tubular element attached to item 42 as supported by column 7, line 16-24 and column 3, line 27-38); 
wherein the device is configured to be in a first condition (condition shown in figure 5) in which the first area is in fluid communication with the tubular element (see figure 5; column 2, line 36-43) for delivery of the bleb-formation fluid through the tubular element into the area beneath the tissue (Examiner notes “for delivery of the bleb-formation fluid through the tubular element into the area 
[AltContent: connector][AltContent: ][AltContent: textbox (Proximal portion of the first area)][AltContent: ][AltContent: textbox (Distal portion of the first area)]
    PNG
    media_image1.png
    554
    170
    media_image1.png
    Greyscale

wherein the outlet port is at a distal portion (see figure 5 above) of the first area (see figure 5 above), and wherein the first area further comprises a proximal portion (see figure 5 above) on an opposing side of the first area as the distal portion of the first area (see figure 5 above); 
wherein switching from the first condition to the second condition comprises the second area (figure 4-6, item 80) traveling sequentially: 
(a) through the proximal portion of the first area (see figure 5-6: wherein in the positon shown in figure 6 item 80 has traveled through the proximal portion of the first area), 

(c) to the distal portion of the first area (see figure 5-6: wherein in the positon shown in figure 6 item 80 has traveled through the proximal portion of the first area, then through the first area and to the distal portion of the first area) to form a seal with the outlet port that allows fluid communication between the second area and the outlet port but prevents fluid communication between the first area and the outlet port (see figure 6 where item 44 is in communication with item 80 and therefore item 80 is in communication with the outlet port and does not allow fluid communication between the first area and the outlet port; column 7, line 20-27).
	In regard to claim 2,
Halseth discloses the device as in claim 1, wherein when the device is in the first condition (see figure 5), fluid communication between the second area (figure 5, item 80) and the tubular element is prevented (see figure 5 wherein fluid communication between the second area and the tubular element is prevented since the second area 80 is blocked from communicating with item 44 and therefore does not communicate with the tubular element).
In regard to claim 10,
Halseth discloses the device as in claim 1, wherein the first area (figure 5, item 34) is a chamber within the injector housing (see figure 5) and the second area (figure 5, item 80) is an internal area of a tube within the chamber (see figure 5; Examiner notes bellows 80 which contains an internal area is construed as a tube) wherein the tube is movable between a proximal position (see position of item 80 in figure 5) in which the tube is away from the outlet port of the injector housing (see figure 5) and a distal position (see position of item 80 in figure 6) in which the tube is adjacent the outlet port of the injector housing (see figure 6), wherein when the tube is in the proximal position the device is in the first condition in which the first area is in fluid communication with the tubular element for delivery of the 
In regard to claim 14,
Halseth discloses the device as in claim 1, wherein the tubular element is a needle (needle connected to item 42 not shown in figures; column 5, line 66-column 6, line 2).
In regard to claim 16,
Halseth discloses a device (figure 4-6, item 78) for injection of therapeutic agent into an area beneath tissue (Examiner notes “for injection of therapeutic agent into an area beneath tissue” is an intended use/functional limitation and the device of Halseth is fully capable of injecting a therapeutic agent into an area beneath tissue as supported by column 1, line 6-9 and column 1, line 59-62 in which a therapeutic agent can be injected via a needle beneath tissue of a patient), the device comprising: 
an injector housing (figure 4-6, item 22) having a proximal end (end of injector housing furthest from luer lock 42) and a distal end (figure 4-6, item 26) and an outlet port (figure 4-6 and 8, item 28) at the distal end (see figure 4-6); 
a tubular element (needle connected to item 42 not shown in figures; column 5, line 66-column 6, line 2) connected to the outlet port (column 5, line 66-column 6, line 2; wherein the tubular element is connected to the outlet port via item 42) of the injector housing at the distal end of the injector housing (see figure 4-6; column 5, line 66-column 6, line 2); 
a chamber (figure 5, item 34) within the injector housing (see figure 5) configured to be selectively in fluid communication with the tubular element for delivery of a bleb-formation fluid 
a tube (figure 4-6, item 80; Examiner notes the bellows 80 is construed as a tube) within the injector housing (see figure 4-6) configured to be selectively in fluid communication with the tubular element for delivery of a therapeutic agent through the tubular element into the area beneath the tissue at a location of the bleb (Examiner notes “configured to be selectively in fluid communication with the tubular element for delivery of a therapeutic agent through the tubular element into the area beneath the tissue at a location of the bleb” is an intended use/functional limitation and the tube is fully capable of being selectively in fluid communication with the tubular element as supported by figure 5 which shows the tube 80 not in fluid communication with the tubular element since it is not in fluid communication with item 42 and as supported by figure 6 which shows the tube in fluid communication with the tubular element since it is in communication with item 42 for delivery of a therapeutic agent 
wherein the tube is movable between a proximal position (position of item 80 shown in figure 5) in which the tube is away from the outlet port of the injector housing (see figure 5) and a distal position  (position of item 80 shown in figure 6) in which the tube is adjacent the outlet port of the injector housing (see figure 6), wherein when the tube is in the proximal position the device is in a first condition (condition shown in figure 5) in which the chamber is in fluid communication with the tubular element (see figure 5 wherein chamber 34 is in fluid communication with item 42 and therefore in fluid communication with the tubular element/needle; column 2, line 36-43) for delivery of the bleb-formation fluid through the tubular element into the area beneath the tissue (“for delivery of the bleb-formation fluid through the tubular element into the area beneath the tissue” is an intended use/function limitation and as noted above the chamber is fully capable of delivery of the bleb-formation fluid through the tubular element into the area beneath the tissue; see analysis above), and when the tube is in the distal position the device is in a second condition (condition shown in figure 6) in which the tube is in fluid communication with the tubular element (see figure 6, column 2, line 36-43) for delivery of the therapeutic agent through the tubular element into the area beneath the tissue (Examiner notes “for delivery of the therapeutic agent through the tubular element into the area beneath the tissue” is an intended use/function limitation and as noted above the tube is fully capable of delivery of the therapeutic agent through the tubular element into the area beneath the tissue; see analysis above); 
[AltContent: connector][AltContent: ][AltContent: textbox (Proximal portion of the chamber)][AltContent: ][AltContent: textbox (Distal portion of the chamber)]
    PNG
    media_image1.png
    554
    170
    media_image1.png
    Greyscale

wherein the outlet port is at a distal portion (see figure 5 above) of the chamber (see figure 5 above), and wherein the chamber further comprises a proximal portion (see figure 5 above) on an opposing side of the chamber as the distal portion of the chamber (see figure 5 above); 
wherein switching from the first condition to the second condition comprises the tube (figure 4-6, item 80) traveling sequentially:
(a) through the proximal portion of the chamber (see figure 5-6: wherein in the positon shown in figure 6 item 80 has traveled through the proximal portion of the chamber), 

(c) to the distal portion of the chamber (see figure 5-6: wherein in the positon shown in figure 6 item 80 has traveled through the proximal portion of the chamber, then through the chamber and to the distal portion of the chamber) to form a seal with the outlet port that allows fluid communication between the tube and the outlet port but prevents fluid communication between the chamber and the outlet port (see figure 6 where item 44 is in communication with item 80 and therefore item 80 is in communication with the outlet port and does not allow fluid communication between the chamber and the outlet port; column 7, line 20-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Halseth (U.S. Patent no 6723074) further in view of Kashani (U.S. PG publication 20150164687). 

Halseth discloses the device as in claim 1. 
Halseth discloses further comprising a source of fluid (source of fluid 72 connected to luer 42) connected to the first area for delivery of fluid to the first area (column 6, line 47-52 and column 6, line 55-59).
Halseth fails to disclose further comprising a source of bleb-formation fluid connected to the first area for delivery of the bleb-formation fluid to the first area.
Kashani teaches a source of bleb-formation fluid (first chamber that contains a balanced salt solution; paragraph [0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the source of fluid of Halseth to include a source of bleb- formation fluid connected to the first area for delivery of the bleb-formation fluid to the first area, as taught by Kashani, for the purpose of providing an improved dispersion of the therapeutic agents by using a balanced saline solution (paragraph [0049] of Kashani).
In regard to claim 5,
Halseth in view of Kashani teaches the device as in claim 4. Halseth as modified by Kashani further discloses wherein the device is configured to provide pressure to the bleb-formation fluid to deliver the bleb-formation fluid through the first area and the tubular element and into the area beneath the tissue (Examiner notes “wherein the device is configured to provide pressure to the bleb-formation fluid to deliver the bleb-formation fluid through the first area and the tubular element and into the area beneath the tissue” is an intended use/function limitation and the device of Halseth is fully capable of providing pressure via plunger rod 64 of Halseth to the bleb-formation fluid which has been loaded into the first area via the source of bleb-formation fluid as modified by Kashani to deliver the 
In regard to claim 6,
Halseth discloses the device as in claim 1.
Halseth fails to disclose wherein the bleb-formation fluid is a balanced saline solution. Examiner notes the bleb-formation fluid is not positively required and the bleb-formation fluid of Halseth is fully capable of being a balanced saline solution. The rejection of claim 6 in view of Kashani has been provided in order to advance prosecution.
Kashani teaches wherein the bleb-formation fluid is a balanced saline solution (paragraph [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bleb-formation fluid of Halseth to include, wherein the bleb-formation fluid is a balanced saline solution, as taught by Kashani, for the purpose of providing an improved dispersion of the therapeutic agents by using a balanced saline solution (paragraph [0049] of Kashani).
In regard to claim 9,
Halseth discloses the device as in claim 1.
Halseth fails to disclose wherein the therapeutic agent comprises at least a live cell vector, viral therapeutic agent, a gene therapy vector, or stem cells. Examiner notes the therapeutic agent is not positively required and the therapeutic agent of Halseth is fully capable of comprising at least a live cell vector, viral therapeutic agent, a gene therapy vector, or stem cells. The rejection of claim 9 in view of Kashani has been provided in order to advance prosecution. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic agent of Halseth to include wherein the therapeutic agent comprises stem cells, as taught by Kashani, for the purpose of providing a potential treatment or therapy (paragraph [0023] of Kashani). Examiner notes the needle of Halseth could be used to inject the stem cells at a desired location in the body (column 1, line 13-15 of Halseth). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Halseth (U.S. Patent no 6723074) further in view of Fago (U.S. PG publication 20080208137).
In regard to claim 7,
Halseth discloses the device as in claim 1.
Halseth is silent as to further comprising a source of therapeutic agent connected to the second area for delivery of the therapeutic agent to the second area.
Fago teaches a source of therapeutic agent (source and fill tube item 100 in figure 6; paragraph [0048], [0065] and [0040]: wherein the second medical fluid is any medical fluid which would include a therapeutic agent) connected to the second area (figure 6, item 28) for delivery of the therapeutic agent to the second area (see figure 6 and paragraph [0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Halseth to include a source of therapeutic agent connected to the second area for delivery of the therapeutic agent to the second area, as taught by Fago, for the purpose of filling the second area with a desired amount of fluid (paragraph [0048] of Fago). Examiner notes the teachings of Fago would enable item 80 of Halseth to be filled prior to insertion of the plunger 64 into item 80.

Halseth in view of Fago device as in claim 7. Halseth as modified by Fago teaches further comprising a delivery mechanism (figure 5, item 64 and 62 of Halseth) for delivery of the therapeutic agent, at a pressure below a pressure used to deliver the bleb-formation fluid, through the second area and the tubular element and into the area beneath the tissue (Examiner notes “for delivery of the therapeutic agent, at a pressure below a pressure used to deliver the bleb-formation fluid, through the second area and the tubular element and into the area beneath the tissue” is an intended use/function limitation and the plunger and piston of Halseth are fully capable of delivery of the therapeutic agent, at a pressure below a pressure used to deliver the bleb-formation fluid, since less pressure could be applied to the plunger when delivering the therapeutic agent, through the second area and the tubular element and into the area beneath the tissue as supported by column 7, line 14-27 of Halseth).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Halseth (U.S. Patent no 6723074) further in view of Hallahan (U.S. PG publication 20130116657).
In regard to claim 11,
Halseth discloses the device as in claim 10.
Halseth fails to disclose further comprising a valve that seals an outlet end of the tube when the tube is in the proximal position.
Hallahan teaches further comprising a valve (figure 14A, item 70) that seals an outlet end (figure 14A, item 74) of the tube (figure 14a, item 2) when the tube is in the proximal position (position shown in figure 14a; paragraph [0113]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify mid-piston 38 of Halseth to include a valve that seals an outlet end of the tube when the tube is in the proximal position, as taught by Hallahan for the purpose of minimizing risk and forming a suitable barrier (paragraph [0124] of Hallahan). Examiner . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Halseth (U.S. Patent no 6723074) further in view of Nalesso (U.S. PG publication 20080114304). 
In regard to claim 21,
Halseth discloses the device as in claim 1.
Halseth fails to disclose further comprising a reed valve fluidically separating the first area from the second area during the first condition.
Nalesso teaches further comprising a reed valve (figure 1 and 2, item 23; Examiner notes item 23 is construed as a reed valve as it functions similarly to valve 250 shown in figure 3A and 3B of the instant disclosure in that the valve is displaced/flaps open to the side to allow for fluid communication as shown in figure 2 of Nalesso) fluidically separating the first area (figure 1, item 11) from the second area (figure 1, item 12) during the first condition (condition shown in figure 1; paragraph [0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify mid-piston 38 of Halseth to include a reed valve fluidically separating the first area from the second area during the first condition, as taught by Nalesso for the purpose of providing a device that is reliable in operation (paragraph [0010] of Nalesso). Examiner notes item 44 of Halseth would also be modified to be positioned and interact with portion 23 similar to item 25 of Nalesso in order to function properly with portion 23 of Nalesso when implemented into Halseth.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-11, 14, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783